Exhibit 10.12

Officer-Level (C-Level and VP-Level) Form of Agreement

 

SkyWest, Inc. 2010 Long-Term Incentive Plan

 

PERFORMANCE SHARE Award Agreement

 

SkyWest, Inc. (the “Company”) hereby grants to the participant listed below
(“Participant”) the performance shares (the “Performance Shares”) described in
this Performance Share Award Agreement (this “Award Agreement”), subject to the
terms and conditions of this Award Agreement and the 2010 Long-Term Incentive
Plan (as amended from time to time, the “Plan”), which is incorporated into this
Award Agreement by reference. Capitalized terms not specifically defined in this
Award Agreement have the meanings given to them in the Plan. 

 

 

 

Participant:

 

Grant Date:

 

Target Number of Performance Shares:

 

Maximum Number of Performance Shares:

 

 

ELECTRONIC Acceptance of Award:

 

By clicking on the “ACCEPT” box on the “[Grant Acceptance: View/Accept Grant]”
page, the Participant agrees to be bound by the terms and conditions of this
Award Agreement and the Plan.  The Participant acknowledges that the Participant
has reviewed and fully understands all of the provisions of this Award Agreement
and the Plan, and has had the opportunity to obtain advice of counsel prior to
accepting the grant of the Performance Shares pursuant to this Award
Agreement.  The Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Plan, this Award Agreement or relating to the Performance
Shares.

 

 



 

--------------------------------------------------------------------------------

 

 

1.         Grant of Performance Shares.  Pursuant to Section 9 of the Plan, the
Company hereby grants to the Participant the Performance Shares, on the terms
and conditions set forth below and in the Plan. Each Performance Share
constitutes the mere contractual right, subject to certain vesting conditions,
to receive on the applicable payment date described below one Share.  The
Participant shall not have any of the rights of a stockholder with respect to
the Shares subject to the Performance Shares, including the right to vote those
Shares or receive dividends on those Shares, until payment of the Shares is made
under this Award Agreement.

 

2.         Subject to the Plan.  This Award Agreement and the Performance Shares
are subject to, and governed by, the provisions of the Plan and, unless the
context requires otherwise, terms used herein shall have the same meaning as in
the Plan.  In the event of a conflict between the provisions of the Plan and
this Award Agreement, the Plan shall control. 

 

3.         Adjustment.  Upon the occurrence of an event set forth in Section
12.2 of the Plan, the number of Performance Shares subject to this Award
Agreement shall be equitably and appropriately adjusted as provided in Section
12.2 of the Plan.

 

4.         Vesting.  Subject to the terms of this Award Agreement, the
Performance Shares shall vest as set forth on Exhibit A to this Award Agreement.

 

5.         Termination of Employment or Other Service. Except as otherwise
provided in Exhibit A to this Award Agreement, in the event that the Participant
ceases to serve as an Employee, Consultant or Director of the Company and/or its
Subsidiaries for any reason (whether voluntarily or involuntarily, including on
account of death, disability, resignation, retirement or discharge with or
without cause) prior to the otherwise applicable vesting date of the Performance
Shares, the Participant shall immediately and automatically forfeit and
relinquish all of the then unvested Performance Shares (computed after taking
into account any accelerated vesting of such Performance Shares under Exhibit A
to this Award Agreement) without any right to receive any compensation,
remuneration or other payment therefor. Neither the Participant nor any of the
Participant’s successors, heirs, assigns or personal representatives shall have
any rights or interests in any Performance Shares that are so forfeited. For
avoidance of doubt, transfers of employment or service between Subsidiaries or
the Company shall not be treated as terminations of employment or service
triggering forfeiture of Performance Shares. 

 

6.         Payment of Performance Shares.    

 

(a)       The Company shall make a payment to the Participant (or if deceased to
his or her estate) with respect to the vested Performance Shares credited to the
Participant in the form and amount provided in Section 6 below upon or within
twenty (20) days after the date the Performance Shares first vest as set forth
on Exhibit A to this Award Agreement or Section 6(b) below.

 

(b)       Notwithstanding anything to the contrary in Section 6(a) above or in
Exhibit A to this Award Agreement, in the event that the Performance Shares are
not assumed or continued, or an equivalent award substituted for the Performance
Shares, by the successor corporation or a





1

--------------------------------------------------------------------------------

 



parent or subsidiary of the successor corporation in a Change in Control, the
Vesting Eligible Shares (as defined in Exhibit A to this Award Agreement) shall
become fully vested immediately prior to the consummation of such Change in
Control, and Shares shall be distributed to Participant in settlement of such
Performance Shares immediately prior to the consummation of such Change in
Control.

 

(c)       Neither the Participant nor any of the Participant’s successors,
heirs, assigns or personal representatives shall have any further rights or
interests in any Performance Shares that are so paid. Notwithstanding the
foregoing, the Company shall have no obligation to issue Shares in payment of
the Performance Shares unless such issuance and payment shall comply with all
relevant provisions of applicable securities and other laws and the requirements
of any stock exchange on which the Company’s common stock is then traded. The
Company’s obligation to deliver Shares or otherwise make any payment with
respect to vested Performance Shares is further subject to the condition
precedent that the Participant deliver to the Company any representations or
other documents or assurances reasonably required by the Company to ensure
compliance with applicable laws.

 

(d)       Notwithstanding any provisions of this Award Agreement or the Plan to
the contrary, the time of distribution of the Performance Shares under this
Award Agreement may not be changed except as may be permitted by the
Administrator in accordance with Section 409A and the applicable Treasury
Regulations promulgated thereunder.

 

7.         Form and Amount of Payment.  Payments pursuant to Section 6 above
with respect to the Performance Shares shall be made in the form of whole
Shares. In lieu of any fractional Share, the Company shall make a cash payment
to Participant equal to the Fair Market Value of such fractional Share on the
date the Performance Shares are settled pursuant to Section 6 above.

 

8.         Withholding.

 

(a)       The Participant must remit to the Company or the applicable
Subsidiary, an amount sufficient to satisfy applicable federal, state, local and
foreign taxes (including the employee portion of any FICA obligation) required
by applicable law to be withheld with respect to any taxable event arising
pursuant to this Award Agreement.  The Participant may satisfy, the tax
withholding obligation in one or more of the forms specified below: (i) in cash
or cash equivalents (including certified check or bank check or wire transfer of
immediately available funds); (ii) by the deduction of such amount from other
wages or other amounts otherwise payable to the Participant; (iii) with the
consent of the Committee, by tendering previously acquired Shares (either
actually or by attestation) with a Fair Market Value on the date of delivery not
exceeding the amount necessary to satisfy the tax withholding obligation of the
Company and its Subsidiaries; (iv) with the consent of the Committee, by the
withholding of Shares issuable upon settlement of the Performance Shares by the
Company with a Fair Market Value on the date of delivery not exceeding the
amount necessary to satisfy the tax withholding obligation of the Company and
its Subsidiaries; (v) through the delivery (including telephonically to the
extent permitted by the Company) of a notice that the Participant has placed a
market sell order with a broker acceptable to the Company with respect to Shares
then issuable upon settlement of the Performance Shares,





2

--------------------------------------------------------------------------------

 



and that the broker has been directed to deliver promptly to the Company funds
sufficient to satisfy the applicable tax withholding; provided, that payment of
such proceeds is then made to the Company at such time as may be required by the
Committee, but in any event not later than the settlement of such sale; or (vi)
in any combination of the foregoing. Subject to Section 13.2 of the Plan, the
applicable tax withholding obligation will be determined based on the minimum
applicable statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes as of the date of delivery (or such higher
withholding rates as may be determined by the Committee, which rates shall in no
event exceed the maximum individual statutory tax rate in the applicable
jurisdiction at the time of such withholding (or such other rate as may be
required to avoid adverse accounting consequences)); provided,  however, that
the number of Shares tendered or withheld pursuant to clauses (iii) or (iv)
above shall be rounded up to the nearest whole Share sufficient to cover the
applicable tax withholding obligation to the extent rounding up to the nearest
whole Share does not result in the liability classification of the Performance
Shares under generally accepted accounting principles.

 

(b)       In the event the Participant fails to provide timely payment of all
sums required pursuant to Section 8(a) prior to the time the tax withholding
obligation arises pursuant to one of the permitted payment forms specified in
Section 8(a), the Company shall have the right and option, but not the
obligation, to treat such failure as an election by the Participant to satisfy
all or any portion of the Participant's required payment obligation pursuant to
Section 8(a)(iv) above. 

 

9.         Nontransferability.  Except as otherwise permitted by the Committee
under the Plan or upon the death of the Participant, this Award Agreement and
the Performance Shares shall not be assignable or transferable by the
Participant, but may be assigned by the Company to successors of the Company,
and no amounts payable under this Award Agreement, or any rights therein, shall
be subject in any manner to any anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, levy, lien, attachment, garnishment, debt or
other charge or disposition of any kind.

 

10.        Notices.  All notices required or permitted under this Award
Agreement shall be in writing and shall be delivered personally, by mailing by
registered or certified mail, postage prepaid, or by electronic means as
provided in Section 18 below to the other party.  Notice by mail shall be deemed
delivered at the time and on the date the same is postmarked. Electronic notices
shall be deemed delivered when received.

 

Notices to the Company should be addressed to:

 

SkyWest, Inc.

444 South River Road

St. George, Utah 84790

Attention:  Chief Financial Officer

 

Notices to the Participant shall be sufficient if addressed to the Participant
at the Participant’s address (including email address) as it appears on the
Company’s records.  The





3

--------------------------------------------------------------------------------

 



Company or the Participant may by writing to the other party, designate a
different address for notices.

 

11.       Headings.  The headings in this Award Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this Award
Agreement.

 

12.       Successors and Assigns.  This Award Agreement shall inure to the
benefit of and be binding upon the heirs, legatees, distributees, executors and
administrators of the Participant and the successors and assigns of the Company.

 

13.       Governing Law; Dispute Resolution; Waiver of Jury Trial.    

 

(a)       This Award Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of Utah, other than its conflict of laws
principles.

 

(b)       Any legal suit, action or proceeding arising out of or based upon or
relating to this Award Agreement, the Plan or the transactions contemplated
hereby shall be instituted in the federal courts of the United States of America
or the courts of the State of Utah in each case located in Salt Lake City, Utah,
and the Participant and the Company irrevocably submit to the exclusive
jurisdiction of such courts in any such suit, action or proceeding. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or proceeding in such courts and irrevocably waive and agree
not to plead or claim in any such court that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

(c)       The Participant and the Company agree that any controversy which may
arise under this Award Agreement or the Plan is likely to involve complicated
and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Award Agreement or the
transactions contemplated hereby. Each party agrees that (i) no representative
of any other party has represented, expressly or otherwise, that such other
party would not seek to enforce the foregoing waiver in the event of a legal
action, (ii) such party has considered the implications of this waiver, and
(iii) such party makes this waiver voluntarily.

 

14.       Award Agreement Not an Employment Contract.  This Award Agreement (and
the grant of Performance Shares) is not an employment or service contract, and
nothing in this Award Agreement shall be deemed to create in any way whatsoever
any obligation on the Participant’s part to continue as an Employee, Consultant
or Director of the Company or a Subsidiary or upon the Company or any Subsidiary
to continue the Participant’s service as an Employee, Consultant or Director.

 

15.       Entire Agreement; Modification.  This Award Agreement and the Plan
contain the entire agreement between the parties with respect to the subject
matter hereof. This Award Agreement may be modified as provided in the Plan or,
to the extent such amendment would impair the rights of Participant under this
Award Agreement in any material respect, in a written document executed by both
parties.

 





4

--------------------------------------------------------------------------------

 



16.       Compliance with Section 409A of the Code; Taxes.   

 

(a)       Section 409A. The Performance Shares and all amounts payable under
this Award Agreement are intended to comply with or be exempt from Section 409A
and the regulations and guidance promulgated thereunder and, accordingly, to the
maximum extent permitted, this Award Agreement shall be interpreted consistently
with that intent. For purposes of Code Section 409A, all payments with respect
to the Performance Shares are hereby designated as separate payments from any
other payments or benefits to which the Participant is entitled (whether under
the Plan, any other agreement, or any non-qualified deferred compensation or
arrangement to which the Participant is a party or in which the Participant is a
participant). In no event shall the Participant have any right to accelerate or
defer the payment of the Performance Shares.

 

(b)       Taxes. Regardless of any action the Company and/or the Participant’s
employer (the “Employer”) take with respect to any or all income tax (including
U.S. federal, state and local tax and/or non-U.S. tax), social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant or deemed by the Company or the Employer to be an appropriate charge
to the Participant even if technically due by the Company or the Employer
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
may exceed the amount actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and the Participant’s Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award Agreement,
including the grant of the Performance Shares, the vesting of the Performance
Shares, the delivery of Shares, the subsequent sale of any Shares acquired at
vesting; and (ii) do not commit to and are under no obligation to structure the
terms of the Performance Share grant or any aspect of the Award to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant is or becomes subject to tax
in more than one jurisdiction, the Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction. The
Participant shall bear and be solely responsible for any taxes and tax-related
interest and penalties imposed on the Participant with respect to, or as a
result of the grant, vesting or payment, of the Performance Shares, including
without limitation any income taxes and any taxes payable under Code Sections
4999 or 409A. The Company, its Subsidiaries and their respective directors,
officers, employees and agents have no obligation or liability to reimburse,
indemnify or otherwise gross-up the Participant for any Tax-Related Items,
tax-related interest or penalties incurred by or imposed on the Participant with
respect to, or as a result of the grant, vesting or payment, of the Performance
Shares. THE PARTICIPANT SHOULD CONSULT A TAX ADVISER BEFORE ACCEPTING THIS AWARD
AGREEMENT OR DISPOSING OF THE SHARES.

 

17.       Severability.    If any provision of this Award Agreement shall be
held unlawful or otherwise invalid or unenforceable in whole or in part by a
court of competent jurisdiction, such provision shall (a) be deemed limited to
the extent that such court of competent jurisdiction deems it lawful, valid
and/or enforceable and as so limited shall remain in full force and effect, and
(b)





5

--------------------------------------------------------------------------------

 



not affect any other provision of this Award Agreement or part thereof, each of
which shall remain in full force and effect.

 

18.       Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, deliver any documents related to this Award Agreement or
the Performance Shares by electronic means or request the Participant’s consent
to participate in the Plan or accept the Performance Shares by electronic means.
The Participant hereby consents to receive all applicable documentation by
electronic delivery and to participate in the Plan through an on-line (and/or
voice activated) system established and maintained by the Company or a third
party vendor designated by the Company.

 

19.       Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Performance Shares and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Participant
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing. The Performance Shares (including any proceeds, gains
or other economic benefit actually or constructively received by the Participant
upon vesting or settlement of the Performance Shares or upon the receipt or
resale of any Shares underlying the Performance Shares) shall be subject to
Section 13.5 of the Plan and the applicable provisions of any claw-back policy
implemented by the Company, whether implemented prior to or after the grant of
the Performance Shares, including without limitation, any claw-back policy
adopted to comply with the requirements of Applicable Law, including without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
any rules or regulations promulgated thereunder, to the extent set forth in such
claw-back policy.

 

20.       Counterparts. This Award Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. 

 

21.       Limitation on Participant’s Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Award Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and may not be construed as creating a trust.  Neither the Plan nor any
underlying program, in and of itself, has any assets.  The Participant will have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the Performance
Shares, and rights no greater than the right to receive the Shares as a general
unsecured creditor with respect to the Performance Shares, as and when vested
and settled pursuant to the terms hereof.

 

22.       Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Award Agreement, if the Participant is
subject to Section 16 of the Exchange Act, the Plan, this Award Agreement and
the Performance Shares will be subject to any additional limitations set forth
in any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b‑3) that are requirements for the application of such
exemptive rule.  To the extent applicable laws permit, this Award Agreement will
be deemed amended as necessary to conform to such applicable exemptive rule.





6

--------------------------------------------------------------------------------

 



23.       Broker-Assisted Sales. 

 

(a)       In the event of any broker-assisted sale of Shares in connection with
the payment of withholding taxes as provided in Section 8(a)(iv) or Section
8(a)(v) or Section 8(b): (i) any Shares to be sold through a broker-assisted
sale will be sold on the day the tax withholding obligation arises, or as soon
thereafter as practicable; (ii) such Shares may be sold as part of a block trade
with other participants in the Plan in which all participants receive an average
price; (iii) the Participant will be responsible for all broker’s fees and other
costs of sale, and the Participant agrees to indemnify and hold the Company and
its Subsidiaries harmless from any losses, costs, damages, or expenses relating
to any such sale; (iv) to the extent the proceeds of such sale exceed the
applicable tax withholding obligation, the Company agrees to pay such excess in
cash to the Participant as soon as reasonably practicable; (v) the Participant
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the applicable tax withholding obligation; and
(vi) in the event the proceeds of such sale are insufficient to satisfy the
applicable tax withholding obligation, the Participant agrees to pay immediately
upon demand to the Company or its Subsidiaries with respect to which the
withholding obligation arises, an amount sufficient to satisfy any remaining
portion of the Company’s or the applicable Subsidiary’s withholding obligation.

 

(b)       In the event any tax withholding obligation arising in connection with
the Performance Shares will be satisfied under Section 8(a)(iv) or Section 8(b)
above, then, unless the Participant is subject to Section 16 of the Exchange Act
at the time the tax withholding obligation arises (in which case the approval of
the Committee shall be required for any election by the Company pursuant to this
Section 23(b)), the Company may elect to instruct any brokerage firm determined
acceptable to the Company for such purpose to sell on the Participant's behalf a
whole number of shares from those Shares that are issuable upon settlement of
the Performance Shares as the Company determines to be appropriate to generate
cash proceeds sufficient to satisfy the tax withholding obligation and to remit
the proceeds of such sale to the Company or the Subsidiary with respect to which
the withholding obligation arises.  The Participant's acceptance of the
Performance Shares constitutes the Participant's instruction and authorization
to the Company and such brokerage firm to complete the transactions described in
this Section 23(b), including the transactions described in the previous
sentence, as applicable. 

 

24.       Confidentiality.  Except with the approval of the Committee, the
Participant shall not disclose to any person, and shall preserve the
confidentiality of, the performance vesting terms set forth in this Award
Agreement.  The foregoing restrictions on disclosure shall not apply to
disclosures required by law or disclosures to the Participant’s professional
advisors.

 



7

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

VESTING SCHEDULE

 

1.         Performance-Based Vesting.  Subject to Section 1(b) and Section 2
below, the Performance Shares shall be eligible to vest based on the Company’s
Pre-Tax Earnings (as defined below) and Return on Invested Capital Average (as
defined below) (together, the “Performance Criteria”) for the Performance Period
(as defined below) as follows:

 

(a)       Performance Vesting Provisions if Measurement Date is December 31,
[Year 3].  In the event the Measurement Date occurs on December 31, [Year 3],
provided Participant continues to serve as an Employee, Consultant or Director
with the Company or a Subsidiary through the Measurement Date, such number of
Performance Shares shall vest on the Certification Date (as defined below) as is
determined as follows:

 

(i)       Pre-Tax Earnings.  Such number of Performance Shares shall vest based
on the Company’s calculated Pre-Tax Earnings during the Performance Period as is
determined by multiplying (A) the Target Number of Performance Shares set forth
in the Grant Notice, by (B) 60%, by (C) the Pre-Tax Earnings Achievement
Percentage (as defined in the chart below) determined pursuant to the chart set
forth below as of the Measurement Date.

 

 

 

Cumulative Pre-Tax
Earnings For Performance
Period

Pre-Tax Earnings
Achievement Percentage

 

0%

 

50%

 

100%

 

200%

 

If the Company’s Pre-Tax Earnings during the Performance Period is between two
achievement levels, the Pre-Tax Earnings Achievement Percentage shall be
determined by linear interpolation between the applicable achievement levels.

 

(ii)      Return on Invested Capital Average.  Such number of Performance Shares
shall vest based on the Company’s calculated Return on Invested Capital Average
during the Performance Period as is determined by multiplying (A) the Target
Number of Performance Shares set forth in the Grant Notice, by (B) 40%, by (C)
the Return on Invested Capital Average Achievement Percentage (as defined in the
chart below) determined pursuant to the chart set forth below as of the
Measurement Date. 

 

 

 

Return on Invested Capital
Average For Performance
Period

Return on Invested Capital
Average Achievement
Percentage

 

0%

 

50%

 

100%

 

200%





A-1

--------------------------------------------------------------------------------

 



If the Company’s Return on Invested Capital Average during the Performance
Period is between two achievement levels, the Return on Invested Capital Average
Achievement Percentage shall be determined by linear interpolation between the
applicable achievement levels.

 

(b)       Vesting Provisions if Measurement Date is Date of Change in
Control.  Upon the occurrence of a Change in Control prior to December 31, [Year
3], the number of Performance Shares in which Participant shall be eligible to
vest pursuant to this Award (the “Vesting Eligible Shares”) shall be determined
on the Certification Date and shall be equal to the greater of (i) the Target
Number of Performance Shares set forth in the Grant Notice or (ii) such number
of Performance Shares as would vest pursuant to Section 1(a) above for the
Performance Period as determined as of the Measurement Date, provided that the
Pre-Tax Earnings and Return on Invested Capital Average objectives (including
the threshold, target and maximum levels) set forth in Section 1(a) shall be
adjusted to reflect the shortened Performance Period by reference to the
underlying annual and quarterly targeted levels for such objectives in the
Company’s operating plan, as determined by the Committee.  Subject to Section 2
below and Section 6(b) of the Award Agreement, the Vesting Eligible Shares will
vest on December 31, [Year 3], subject to Participant continuing to serve as an
Employee, Consultant or Director with the Company or a Subsidiary’s through such
date.  Any Performance Shares which are not Vesting Eligible Shares following
the date of the Change in Control shall automatically and without further action
be cancelled and forfeited by Participant, and Participant shall have no further
right or interest in or with respect to such portion of the Award or Performance
Shares.

 

(c)       Maximum Number of Performance Shares.  The actual number of
Performance Shares which vest pursuant to this Section 1, if any, shall not
exceed the Maximum Number of Performance Shares set forth in the Grant Notice.

 

2.         Vesting Upon Death or Involuntary Termination.  

 

(a)       Prior to a Change in Control.    

 

(i)        Notwithstanding Section 1 above, in the event the Participant ceases
to serve as an Employee, Consultant or Director with the Company or a Subsidiary
on account of Participant’s death prior to the Measurement Date, then
Participant shall (A) vest in the Target Number of Performance Shares on the
date of death, and (B) remain eligible to vest in any additional Performance
Shares in excess of the Target Number of Performance Shares on the Certification
Date pursuant to Section 1 above that vest or become Vesting Eligible Shares
based on the Company’s performance for the Performance Period, which additional
Performance Shares shall vest on the Certification Date.

 

(ii)       Notwithstanding Section 1 above, in the event the Participant ceases
to serve as an Employee, Consultant or Director with the Company or a Subsidiary
on account of Participant’s (i) discharge by the Company or any Subsidiary other
than for Cause (as defined below), or (ii) resignation by Participant for Good
Reason (as defined below), in each case prior





A-2

--------------------------------------------------------------------------------

 



to the Measurement Date, then Participant shall remain eligible to vest in the
Performance Shares on the Certification Date pursuant to Section 1 above that
vest or become Vesting Eligible Shares based on the Company’s performance for
the Performance Period or as provided in Section 1(b) above, with the exception
that the number of Performance Shares that shall vest pursuant to Section 1
above, if any, shall be multiplied by the percentage determined by dividing (A)
the number of calendar days elapsed from the beginning of the Performance Period
through and including the date of such termination, by (B) one thousand
ninety-five.

 

(b)       Following a Change in Control.    Notwithstanding Section 1 above, in
the event the Participant ceases to serve as an Employee, Consultant or Director
with the Company or a Subsidiary on account of Participant’s (i) death, (ii)
discharge by the Company or any Subsidiary other than for Cause, or (iii)
resignation by Participant for Good Reason, in each case prior to December 31,
[Year 3] but following a Change in Control, then Participant shall vest,
effective as of the date of such termination, in the Vesting Eligible Shares.

3.         Forfeiture.  Any portion of the Award and any Performance Shares
which do not vest pursuant to Sections 1 and 2 above shall automatically and
without further action be cancelled and forfeited by Participant, and
Participant shall have no further right or interest in or with respect to such
portion of the Award or Performance Shares. 

 

4.         Definitions.  For purposes of this Award Agreement, the following
terms shall have the meanings given below:

 

(a)       “Adjusted Operating Income” for any given calendar year shall mean the
Company’s operating income, plus depreciation expense, plus effective interest
on operating leases as if capitalized at 5%, less cash payments for income
taxes, determined in accordance with accounting principles generally accepted in
the United States and shall exclude the impact of non-cash impairment charges,
early lease termination charges and special, non-recurring items reflected in
the Company’s financial statements for such calendar year.

(b)       “Average Invested Capital” for any given calendar year shall mean (i)
the sum of (A) (1) the Company’s shareholder equity, plus (2) the Company’s
average long-term debt, including current portion, plus (3) average operating
lease obligations, as if capitalized, in each case as of January 1 of the
applicable calendar year plus (B) (1) the Company’s shareholder equity, plus (2)
the Company’s average long-term debt, including current portion, plus (3)
average operating lease obligations, as if capitalized, in each case as of
December 31 of the applicable calendar year, divided by (ii) two (2), determined
in accordance with accounting principles generally accepted in the United States
and shall exclude the impact of non-cash impairment charges, early lease
termination charges and special, non-recurring items reflected in the Company’s
financial statements for such calendar year. In the event of a Change in Control
prior to December 31, [Year 3], the Company’s Return on Invested Capital for the
calendar year in which such Change in Control occurs shall be determined based
on the Average Invested Capital for such year calculated using the date of such
Change in Control in lieu of December 31 of such year for purposes of such
calculations.

(c)       “Cause” shall mean (i) the Committee’s determination that the
Participant failed to substantially perform the Participant’s duties (other than
any such failure resulting from





A-3

--------------------------------------------------------------------------------

 



the Participant’s disability); (ii) the Committee’s determination that the
Participant failed to carry out, or comply with any lawful and reasonable
directive of the Board or the Participant’s immediate supervisor; (iii) the
Participant’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony, indictable offense or
crime involving moral turpitude; (iv) the Participant’s unlawful use (including
being under the influence) or possession of illegal drugs on the premises of the
Company or any of its Subsidiaries or while performing the Participant’s duties
and responsibilities; or (v) the Participant’s commission of an act of fraud,
embezzlement, misappropriation, willful or gross misconduct, or breach of
fiduciary duty against the Company or any of its Subsidiaries.  Notwithstanding
the foregoing, if the Participant is a party to a written employment or
consulting agreement with the Company or any of its Subsidiaries in which the
term “cause” is defined, then “Cause” shall be as such term is defined in the
applicable written employment or consulting agreement.

 

(d)       “Certification Date” shall mean the date on which the Committee
certifies in writing the Company’s Pre-Tax Earnings and Return on Invested
Capital for the Performance Period.  In the event the Measurement Date is
December 31, [Year 3], the Certification Date will occur prior to February 15,
[Year 4]; provided, however, that in the event of a Change in Control after
December 31, [Year 3], the Certification Date shall occur no later than the date
of such Change in Control.  In the event the Measurement Date is the date of a
Change in Control occurring prior to December 31, [Year 3], the Certification
Date shall be the date of such Change in Control.  The Committee’s certification
of the foregoing shall be made within the time prescribed by, and otherwise in
compliance with, Section 162(m) of the Code. 

 

(e)       “Good Reason” shall mean (i) a change in the Participant’s position
with the Company or a Subsidiary employing Participant that materially reduces
the Participant’s authority, duties or responsibilities or the level of
management to which he or she reports, (ii) a material diminution in the
Participant’s base compensation (and Participant and the Company agree that a
diminution of ten percent (10%) or more will be deemed to be material for
purposes of this Program), or (iii) a relocation of the Participant’s place of
employment by more than fifty (50) miles, provided that such change, reduction
or relocation is effected by the Company or a Subsidiary employing Participant
without the Participant’s consent. A Participant must provide written notice to
the Company of the occurrence of any of the foregoing events or conditions
without the Participant’s written consent within ninety (90) days of the
occurrence of such event.  The Company shall have a period of thirty (30) days
to cure such event or condition after receipt of written notice of such event
from the Participant.  Participant’s termination by reason of resignation for
Good Reason must occur within six months following the initial existence of the
act or failure to act constituting Good Reason. Notwithstanding the foregoing,
if Participant is a party to a written employment or consulting agreement with
the Company or a Subsidiary employing Participant in which the term “good
reason” is defined, then “Good Reason” shall be as such term is defined in the
applicable written employment or consulting agreement.

 

(f)        “Measurement Date” shall mean the first to occur of (i) December 31,
[Year 3], or (ii) the date on which a Change in Control occurs.

 

(g)       “Performance Period” means the period beginning on January 1, [Year 1]
and ending on the Measurement Date.





A-4

--------------------------------------------------------------------------------

 



(h)       “Pre-Tax Earnings” shall mean the aggregate of the Company’s pre-tax
earnings during the Performance Period, determined in accordance with accounting
principles generally accepted in the United States and shall exclude the impact
of non-cash impairment charges, early lease termination charges and other
special, non-recurring items reflected in the Company’s financial statements for
the Performance Period.

(i)       “Return on Invested Capital” for any calendar year shall mean the
percentage determined by dividing (i) the Company’s Adjusted Operating Income
for such calendar year, by (ii) the Company’s Average Invested Capital for such
calendar year, determined in accordance with accounting principles generally
accepted in the United States and shall exclude the impact of non-cash
impairment charges, early lease termination charges and other special,
non-recurring items reflected in the Company’s financial statements for such
calendar year. In the event of a Change in Control prior to December 31, [Year
3], the Company’s Return on Invested Capital for the calendar year in which such
Change in Control occurs shall be determined based on the Average Invested
Capital for such year calculated using the date of such Change in Control in
lieu of December 31 of such year for purposes of such calculations.

(j)       “Return on Invested Capital Average” for the Performance Period shall
mean the Company’s return on invested capital for the Performance Period,
expressed as an average annual percentage (to the third decimal point), equal to
(i) the sum of the Company’s Return on Invested Capital for [Year 1], [Year 2]
and [Year 3], (ii) divided by three.  The Company’s Return on Invested Capital
Average shall be determined in accordance with accounting principles generally
accepted in the United States and shall exclude the impact of non-cash
impairment charges, early lease termination charges and other special,
non-recurring items reflected in the Company’s financial statements for the
Performance Period.

 

5.         Section 162(m) of the Code.  This Award is intended to constitute
“qualified performance-based compensation” satisfying the requirements of
Treasury Regulations Sections 1.162-27(e)(2) through (e)(5) and this Award
Agreement shall be interpreted where necessary consistent with such intent.  To
the extent the Participant is a Covered Employee, the Committee for purposes of
the administration of this Award Agreement shall consist of two or more members
of the Board, each of whom is an “outside director” for purposes of Section
162(m) of the Code.

 

A-5

--------------------------------------------------------------------------------